Citation Nr: 0513711	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran does not have a bilateral foot disability.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran complained of 
headaches and reportedly took up to 4 or 5 aspirins an hour.  
It was noted that the veteran would be sent to the neurology 
clinic to ascertain if he should be retained.  In a note on 
January 10, 1977, the veteran complained of headache, chest 
pain, and flat feet.  The veteran also indicated that he had 
had a history of headaches prior to enlistment into service.  
On January 24, 1977 the veteran was seen and indicated he was 
treated in the emergency room for frostbite.  He indicated 
that he did not have any feeling from his arch to his toes.  
Upon referral, the examiner noted that the veteran complained 
of numbness of the anterior portions of both feet since 
January 20, 1977 after marching with wet boots.  It was noted 
that the veteran was seen at the emergency room on January 
22, 1977 for frostbite.  The assessment indicated no 
objective abnormalities; probably status post cold injury.  

VA outpatient treatment records dated April 1999 to January 
2000 show that in December 1999, the veteran reported that he 
was in the Army for one month before he was discharged.  The 
examiner noted that it was unclear from the veteran's 
statement if he was discharged for flat feet or being 
dishonest on his application.  The veteran blamed the 
recruiter for not informing the Army of his flat feet.

VA outpatient treatment records dated April 2001 to January 
2002 show that in October 2001, the veteran complained of 
bilateral heel pain.  He stated that the pain was worse at 
the end of the day and was relieved with rest and elevation.  
The veteran was instructed to start taking Naproxen and 
continue to elevate legs for comfort.  It was noted that the 
feet were intact without lesions, callouses, or breakouts.  
There was equal hair distribution to the toes and calves.  
Decreased sensation was noted especially to the right plantar 
surface of the boot (ball of foot).  

At his April 2004 VA examination, the veteran reported that 
in January 1977 he began to complain about numbness in the 
anterior portion of both of his feet after marching with wet 
cold boots.  He indicated that this happened for a week or 
two and the veteran was complaining of swelling and therefore 
was seen in the emergency room.  He indicated that the 
emergency room then referred him to the surgical clinic where 
he was diagnosed with minimal cold injury symptoms.  It was 
noted that the diagnoses did not show frostbite.  The veteran 
complained that he had no feeling from the arch of both of 
his feet to the top of his toes.  He stated he had flat feet 
diagnosed in February 1977, approximately three weeks into 
boot camp.  The veteran complained of constant pain in the 
arch of both of his feet and ankles while marching.  The 
veteran reported that the military accused him of lying on 
his pre-physical examination regarding any problems with his 
feet.  The examiner indicated that the records indicated that 
the veteran was examined by the military doctor and cleared 
for active duties by the doctor.  The veteran admitted that 
approximately two years prior to service, he had pain in his 
ankles and feet.  He indicated that he never received 
treatment.  He reported that his feet hurt all the time.  He 
complained of bilateral ankle pain primarily around the 
medial malleolus, radiating to the balls of the arch of his 
feet.  He also complained of stiffness and swelling along 
with cramping and spasms.  The veteran indicated that the 
swelling came and went and denied any heat or redness; 
however, did complain of fatigability and lack of endurance.  
Currently, he had no formal treatment and did not take any 
prescription medications.  He reported taking Excedrin or 
Naprosyn in the past.  He indicated that these medications 
did not provide relief of his discomfort.  

The examination showed that the veteran had normal gait and 
did not use any assistive devices to ambulate.  Examination 
of both feet revealed no gross deformity; however, the 
examiner did note slight loss of the medial arch on both 
feet.  The Achilles tendons appeared well aligned.  There was 
no valgus or varus noted.  The examiner did not appreciate 
any crepitation and the veteran was able to curl his toes.  
The veteran's skin was warm with good color.  Dorsalis pedis 
and posterior tibialis pulses were 2+ and symmetrical.  The 
veteran had 5/5 muscle strength in both feet.  Inversion and 
eversion were within normal limits.  The veteran did complain 
of pain on the medial malleolus when the examiner performed 
his maneuvers.  Dorsiflexion and plantar flexion were within 
normal limits as well with plantar flexion at approximately 
40 degrees and dorsiflexion approximately 10 degrees.  The 
examiner did not appreciate any instability.  There was no 
callus formation or open sores.  There was no unusual 
breakdown.  There was no skin or vascular changes.  The 
veteran displayed normal posture on standing, squatting, 
supinating, pronating, and rising on toes and heels.  Sensory 
examination with monofilament testing revealed the following: 
the veteran would respond stating he did not feel any 
sensation; however, this was after the examiner would touch 
him each time when he would respond.  The veteran would not 
respond when the examiner would not touch him.  When the 
examiner performed a sharp/dull discrimination test, the 
veteran stated he could not feel any object touching his 
feet, despite the fact that his eyes were closed, and he 
would respond immediately after the examiner touched him.  
When the examiner was not touching the veteran, the veteran 
would not respond.  The veteran's eyes were closed.  The 
veteran displayed normal gait.  X-rays of the feet were 
within normal limits.  The ankles showed mild arthritis.  

The diagnoses included normal examination of the feet; the 
examiner felt the veteran's responses to the sensory examiner 
were magnified, not consistent with physical findings.  

VA outpatient treatment records dated January 2002 to 
November 2004 show that the veteran was seen by Podiatry in 
November 2004 and reported no foot problems.  The veteran 
denied any numbness, tingling or burning sensation, or rest 
pain.  Sensation was intact and no gross deformities were 
noted.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated May 2001, the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for service connection for a bilateral foot disability.  
The letter informed the veteran of what the evidence must 
show to establish entitlement to the benefit he wanted.  

The veteran was informed that he had 60 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, a rating decision was issued in 
January 2002 followed by a statement of the case in April 
2002.  Additional VA medical records were added to the claims 
file.  The veteran underwent a VA examination in April 2004 
and a supplemental statement of the case was issued in 
November 2004.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

The above findings disclose that there is no medical evidence 
that the veteran suffers from a bilateral foot disability.  A 
bilateral foot disability was not demonstrated or diagnosed 
in the veteran during active duty or at any time after 
separation from service.  At his April 2004 VA examination, 
the examiner did note a slight loss of the medial arch on 
both feet; however, the Achilles tendons appeared well 
aligned, there was no valgus or varus deformity, there was no 
crepitation, and the veteran was able to curl his toes.  The 
diagnoses indicated normal examination of the feet; the 
examiner felt the veteran's responses to the sensory examiner 
were magnified, not consistent with physical findings.  VA 
outpatient treatment records dated November 2004 show that 
the veteran was seen by Podiatry and reported no foot 
problems.  The veteran denied any numbness, tingling or 
burning sensation, or rest pain.  Sensation was intact and no 
gross deformities were noted.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a bilateral foot disability.  However, 
there is no medical evidence of record, which establishes 
that the veteran currently has a bilateral foot disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


